Citation Nr: 0933508	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-26 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PSD), prior to February 
12, 2007.  

2.  Entitlement to a rating in excess of 50 percent for PSD, 
from February 12, 2007.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran & Mr. M.




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Des Moines, 
Iowa, VA Regional Office (RO).  

The Board notes that service connection for PSD was granted 
in an October 2005 rating decision, and a 10 percent 
evaluation was assigned from September 27, 2004.  In July 
2007, the evaluation was increased to 50 percent, from 
February 12, 2007.  The Board notes that since the increase 
to 50 percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in June 2006.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  PSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
reduced reliability, due to such symptoms as depressed mood, 
anxiety, and restriction of affect, prior to January 4, 2007.  

2.  From January 4, 2007, PSD is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for PSD have not been met prior to January 4, 2007.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a 50 percent rating, but no higher, for 
PSD have been met from January 4, 2007.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in March 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The above referenced letters informed the claimant 
that additional information or evidence was needed to support 
the initial service connection claim and asked the claimant 
to send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's March 2006 notice of disagreement, the 
claimant took issue with the initial 10 percent disability 
rating assigned and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
statement of the case which contained, in pertinent part, the 
relevant criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
See also Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. 
Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records, to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations in March 2005 and July 2007.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected PSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
September 2008.  See Dingess/Hartman.  The claim was 
readjudicated and a supplemental statement of the case was 
issued in May 2009.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(PSD) (2008), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2008).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where service connection already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board must evaluate the medical evidence of 
record since the filing of the claim for an increased rating 
and consider the appropriateness of a "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In addition, in cases in which a claim for a higher 
initial rating stems from an initial grant of service 
connection for the disability at issue, staged ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection in an October 2005 rating decision.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, an initial 10 percent rating for PSD has been 
assigned from September 27, 2004, and a July 2007 rating 
decision reflects that the evaluation was increased to 50 
percent, from February 12, 2007.  Thus, the issues are 
whether a rating in excess of 10 percent is warranted prior 
to February 12, 2007 and whether a rating in excess of 50 
percent is warranted from February 12, 2007.  

The Board notes that in the "REASONS FOR DECISION" section 
of the July 2007 rating decision, the effective date of the 
assignment of the 50 percent evaluation was noted to be 
February 12, 2006, and noted to correspond with the date of 
receipt of a private psychological examination report 
supporting the increased rating.  The Board notes that the 
private report to which the rating decision refers is date 
stamped as having been received by the VARO on February 12, 
2007, and the SUBJECT TO COMPENSATION section of the July 
2007 rating decision shows the effective date implemented is 
February 12, 2007.  Regardless, the Board is herein assigning 
the 50 percent evaluation from January 4, 2007 and the Board 
finds no prejudice to the Veteran as the competent evidence 
does not establish entitlement to a rating in excess of 50 
percent from January 4, 2007.  

Having reviewed the record, the Board finds that a 50 percent 
evaluation is warranted from January 4, 2007 and that an 
initial rating in excess of 10 percent is not warranted prior 
to January 4, 2007.  Prior to January 4, 2007, the competent 
evidence does not establish more than occupational and social 
impairment with mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2008).

The March 2005 VA examiner reported only a transient 
impairment in social functioning, and while the Veteran 
testified that he was a loner, Transcript at 4 (2006), the 
March 2005 examination report notes the Veteran's activities 
included going hunting with other people and going to a local 
tavern every night.  In addition, while the Veteran's friend, 
Mr. M., stated at the hearing that the Veteran was 
hypervigilant, Id. at 3 (2006), the March 2005 VA examiner 
reported a minimal level of hypervigilance and reexperiencing 
in-service stressful events of miniscule frequency.  In 
addition, a mildly anxious mood and affect with rapid speech 
was noted, and his thought process was minimally 
circumstantial, with thought content noted to be goal 
directed and tight.  Grooming and hygiene were adequate, eye 
contact was good and no abhorrent or bizarre behaviors were 
noted, other than an eye tic.  The Board notes that the July 
2007 rating decision shows that the Veteran is service-
connected for a right hemifacial spasm.  

The examiner specifically stated that while the degree of 
restriction of affect with emotional numbing related to being 
distant or cut off from others was moderate, the overall 
impairment due to such was mild.  The report notes that the 
Veteran's wife and son provided a support system, and both 
the March 2005 and an April 2005 VA examination reports 
reflect that the Veteran is employed.  In addition, the 
Veteran testified that he worked a 40-hour work week, and 
added that he enjoyed going to a restaurant for lunch during 
work.  Id. at 5-6.  In the March 2005 VA examination report, 
a Global Assessment of Functioning (GAF) rating due to PSD of 
75 was assigned.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score of 71-80 denotes transient and expectable reactions 
to psychosocial stressors (e.g., difficulty concentrating 
after family argument); no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  

The Board notes that while the private January 2007 report 
notes that the Veteran's symptoms had exacerbated 
significantly in the previous few years, the report also 
notes that the Veteran continued to own and work for his own 
business, and that he dined out, belonged to a Veterans Club 
and attended meetings, that he was alert, coherent and 
completely aware of his environment, and independent in his 
business and other independent living.  Moreover, the July 
2007 VA examination report notes that the Veteran was 
employed, and that there was no sleep impairment, that memory 
was normal, and that alcohol dependence, unrelated to 
service-connected PSD, had substantially interfered with the 
Veteran's occupation and social functioning for years.  In 
addition, while the private January 2007 examiner attributed 
sleep impairment to anxiety, the March 2005 VA examiner 
attributed sleep difficulty to alcohol dependence unrelated 
to PSD.  Regardless, the March 2005 VA examination report 
notes that the Veteran was oriented, had fair concentration 
and clear sensorium.  It was noted that he was not a danger 
to himself or others, and that decreased work efficiency and 
ability to perform occupational tasks occurred only during 
times of significant stress.  The competent evidence does not 
establish that the Veteran's symptoms approximate or more 
nearly approximate the criteria for a rating in excess of 10 
percent, prior to January 4, 2007.  

A determination as to the degree of impairment due to PSD 
requires competent evidence.  The Veteran is competent to 
report his symptoms, to include that his symptoms are worse.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to the degree of 
impairment due to PSD.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the probative value of a medical opinion 
is based on a multitude of factors, to include a physician's 
knowledge and skill in analyzing the data, access to the 
claims file, and the thoroughness and detail of the opinion.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

In this case, in regard to the relevant period prior to 
January 4, 2007, the Board has accorded more probative value 
to the March 2005 VA examination report.  The report is 
adequate for purposes of determining the degree of impairment 
due to PSD with the examiner having reviewed the claims file 
and the findings provided are based on reliable principles 
and supported by the evidence of record, to include VA 
treatment records.  In this case, the Board finds that the 
Veteran's occupational and or social impairment does not 
warrant a rating in excess of 10 percent because the 

overall symptomatology, as shown above, more nearly 
approximates that indicated by the 10 percent criteria.  

From February 12, 2007, the Veteran's PSD is rated as 50 
percent disabling.  Having reviewed the record, the Board 
finds that the 50 percent rating, but no higher, is warranted 
from January 4, 2007.  

In that regard, the Board notes that the AOJ assigned the 50 
percent rating based, in part, upon a private on examination 
report, dated January 4, 2007.  The Board notes that the 
January 4, 2007 report was received during the appeal period, 
and since the findings contained in the report were 
determined to establish that the 50 percent rating was 
warranted, the appropriate date of increase is the date upon 
which it was ascertainable that a 50 percent rating was 
warranted, that is, January 4, 2007.  A rating in excess of 
50 percent, however, is not warranted from January 4, 2007.  

In that regard, the Board notes that on VA examination in 
July 2007, the Veteran was oriented to person, time and 
place, noted to be cooperative and attentive, and speech, 
thought content and memory were normal.  To the extent that 
it was noted that the Veteran was not able to maintain 
minimum personal hygiene, the examiner reported that the 
Veteran's general appearance was clean, and he was noted to 
be neatly groomed at that time, as well as adequately groomed 
in an August 2007 VA record.  Regardless, the competent 
evidence does not establish that the Veteran's symptoms 
warrant a rating in excess of 50 percent, from January 4, 
2007.  

The July 2007 VA examination report notes a moderate 
restriction of affect, consistent with findings in an August 
2007 VA treatment record, and the July 2007 VA examiner 
reported that the Veteran understood the outcome of his 
behavior and understood that he had a problem, had no 
inappropriate behavior, no obsessive/ritualistic behavior, no 
panic attacks, no episodes of violence, good impulse control 
and no homicidal or suicidal thoughts.  In addition, it was 
noted that he had been married to the same spouse since 1983.  


The Board notes that while a January 2007 VA spine 
examination report notes increased absenteeism from work and 
that he was unable to play sports, such was attributed to 
back pain, not PSD, and a July 2007 VA neurological 
examination notes increased absenteeism in association with 
headaches.  In addition, although an extremely guarded 
prognosis was noted in the January 2007 private report, the 
July 2007 VA examiner stated that the Veteran's prognosis 
would improve if he would be sober from alcohol and on 
medication for PSD and that alcohol dependence, unrelated to 
PSD, had substantially interfered with his social and 
occupational functioning over the years.  Regardless, the 50 
percent evaluation assigned contemplates symptoms resulting 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board finds that the Veteran's PSD 
symptoms are contemplated by the 50 percent evaluation 
assigned.  

In addition, the July 2007 VA examination report reflects the 
GAF rating assigned was 52/55 due to PSD reflecting moderate 
impairment, consistent with the GAF in the January 4, 2007 
private report, and the GAF ratings are supported by findings 
to include that he was employed with no time lost from work 
during the previous 12 months due to PSD, no effect on 
occupational and social functioning due to PSD, and that the 
effect on thinking, family relations, work, and mood were no 
more than moderate, and that the degree of impairment in 
regard to productivity and reliability was moderate.  

The Board notes that while a June 2008 private report 
reflects a GAF of 41 with notation that the Veteran thought 
about suicide, the July 2007 VA examination report notes no 
episodes of violence and no suicidal or homicidal ideation, a 
January 2008 VA record notes insight and judgment were 
adequate for safety, and no intent in regard to thoughts of 
suicide was noted in March 2008.  The Board has specifically 
considered the GAF scores and the mental status examination 
resulting in the scores.  The Board again notes that the 
actual psychiatric manifestations described in the reports 
have not significantly changed.  Rather, it appears that it 
is the skill of the professional in reaching the GAF rating 
of 41 that is different.  

Based upon the relatively moderate impairment described in 
each report, the Board concludes that the more probative 
evidence consists of the medical reports and the GAF ratings 
of 52-55 rather than the GAF rating of 41.  Regardless, under 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or social functioning (e.g., having no 
friends, and being unable to keep a job).  Here, the other 
GAF ratings are at or above the high end of this GAF 
category, and, in light of the Veteran's demonstrated ability 
to maintain employment and lack of most of the other relevant 
symptomatology listed in the 70 percent criteria, this GAF 
score alone does not warrant a rating higher than 50 percent.  
The Board notes that the GAF of 45 assigned in the July 2007 
VA examination is based on alcohol dependence in combination 
with PSD, and the July 2007 VA examiner stated that alcohol 
dependence was unrelated to PSD.  

As noted, a determination as to the degree of impairment due 
to PSD requires competent evidence.  The Veteran is competent 
to report his symptoms, to include that he is worse.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to the degree of impairment 
due to PSD.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the VA examination reports.  The reports are adequate for 
purposes of determining the degree of impairment due to PSD, 
with the examiners having reviewed the claims file and the 
findings provided are based on reliable principles and 
supported by the record, to include VA treatment records, and 
are not inconsistent with the private records.  In this case, 
the Board finds that the Veteran's occupational and/or social 
impairment does not warrant a rating in excess of 50 percent 
because the overall symptomatology, as shown above is 
contemplated by the 50 percent rating, herein assigned from 
January 4, 2007.  

Lastly, In regard to extraschedular consideration, the Board 
notes that an extraschedular rating is a component of a claim 
for an increased rating.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding on part of the AOJ or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected PSD produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  Rather, the July 2007 VA 
examination report notes that he was employed and no 
hospitalizations for a mental disorder were noted.  
Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.


ORDER

An initial rating greater than 10 percent for PSD prior to 
January 4, 2007, is denied.  

The 50 percent evaluation, but no higher, for PSD, is 
warranted from January 4, 2007.  

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


